Citation Nr: 1218502	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected acromioclavicular joint dislocation with rotator cuff impingement, right shoulder (dominant).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision in which the RO continued a 30 percent disability rating for the Veteran's service-connected right shoulder.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran's service-connected acromioclavicular joint dislocation with rotator cuff impingement, right shoulder, is manifested by forward flexion of the right shoulder limited to 150 degrees and painful motion, but has not been limited to 25 degrees from the side.  There is no evidence of impairment of the humerus or scapulohumeral articulation, ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for service-connected acromioclavicular joint dislocation with rotator cuff impingement, right shoulder, (dominant) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in January 2008.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, obtained a medical examination and opinion as to the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board although he failed to appear for his hearing.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  

In the instant case the Board notes that the Veteran was scheduled for a VA examination in early 2010.  The Veteran failed to appear for that examination.  In February 2010 an employee from the RO tried to contact the Veteran with regards to the missed examination.  It was indicated that the RO left a message for the Veteran and the Veteran never returned the phone call.  There is no record in the claims file that the Veteran contacted either the RO or the medical center with regards to the missed examination.  Pursuant to 38 C.F.R. § 3.655(b), a claim for increase shall result in the denial of his claim in the event the Veteran fails to cooperate by attending the requested VA examination.   Here, however, as the Veteran has attended one examination during the appeal period, the Board will decide this claim based on the evidence of record.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2006); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's right shoulder disorder (major arm) is currently rated as 30 percent disabling under 38 C.F.R. § 4.71A, Diagnostic Code (DC) 5202-5201.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.   

Under DC 5201 (limitation of motion), limitation of motion at shoulder level, or midway between the side and shoulder level warrants a 20 percent for both the major and minor arms.  With limitation of the arm midway between side and shoulder level a 30 percent rating is warranted for the major arm and a 20 percent rating is warranted for the minor arm.  With limitation of the arm to 25 degrees from the side a 40 percent rating is warranted for the major arm and a 30 percent rating is warranted for the minor arm. 

Diagnostic Code 5202 provides for a 20 percent rating for the major arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or if there is malunion of the humeral head with moderate deformity.  A 30 percent rating is warranted for the major arm if there are frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or if there is malunion of the humeral head with marked deformity.  A 50 percent rating is warranted for the major arm if there is fibrous union of the humerus.  A 60 percent rating is warranted for the major arm for nonunion of the humerus, or false flail joint.  A maximum 80 percent rating is warranted for the major arm for loss of head of humerus, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011). 

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Evidence relevant to the current level of severity of the Veteran's right shoulder disorder includes VA outpatient treatment records dated from October 2007 to March 2009 and the report of a January 2008 VA examination.  

An October 2007 VA radiology report shows that the findings suggested (1) chronic type II AC joint dislocation with associated hetertopic ossification.  Correlate clinically and comparison to the other side may be useful (2) small focus of periosteal thickening of soft tissue calcification adjacent to the medial aspect of the proximal humerus, which could be post traumatic and (3) no acute fracture or glenohumeral joint dislocation.  

The report of a December 2007 VA orthopedic surgery consultation shows that the Veteran presented for an evaluation of right shoulder pain.  The Veteran stated that he had an injury to his right shoulder many years ago and it has not been right since.  He went for some therapy at that time but has continued to work at various jobs including construction and now as a shell fisherman with minimal difficulty.  The Veteran reported occasional pain when he moves in a certain way that bothers him.  Otherwise, he is independent and able to do all activities of daily living without difficulty.  Upon physical examination of the right shoulder, the clavicle was prominent.  There was no soft tissue swelling, ecchymoses, or effusion.  No TTP AC joint.  No TTP biceps groove.  Sensation grossly intact light touch axillary/median/radial/ulnar nerve distributions.  Active elevation 180, abduction to 160, external rotation 40, internal rotation lower lumbar spine.  Negative impingement.  Negative apprehension.  Strength 5/5 deltoids, rotator cuff.  Elbow flexion/extension and wrist and digit range of motion within normal limits.  The Veteran was assessed with old AC joint injury with evidence of some post traumatic arthritis.  

A January 2008 VA examination report shows that on standing, the Veteran's shoulders appeared symmetrical.  His abduction was limited to 60 degrees repeated six times with severe pain at the acromioclavicular joint.  The Veteran stated that he is able to work with any kind of activity below the 90 degree level of his abduction.  In terms of forward flexion he was limited to 150 degrees with increasing pain at the acromioclavicular joint.  A two-pound weight was limited to 140 degrees with increased pain, weakness, fatigue and lack of endurance.  External rotation was limited to50 degrees because the Veteran could not really abduct to the 90 degree angle for a full evaluation.  This was done four times.  Internal rotation was to 85 degrees with no pain, weakness, fatigue, or lack of endurance repeated four times.  There was slight indication of crepitation on doing the activity.  The Veteran was noted to be right handed and have a strong grasp.  

The examiner indicated in his report that the Veteran has difficulty with his shoulder in terms of raising the arm above the 90 degree limit of abduction.  He does not use assistive devices.  He reported currently working as a shell fisherman and is only able to work with movements that are below the 90 degree elevation of abduction.  Routine daily activities are not compromised.  The examiner noted that range of motion was severely compromised as recorded.  There was pain on any effort to extend the shoulder joint beyond what the limitations are.  Repetitive uses definitely increase the pain.  There was no apparent weakness, no fatigue, or lack of endurance.  There was no history of any flare-up.  The diagnosis rendered was: severe limitation of the right shoulder secondary to the acromioclavicular dislocation and impingement syndrome of the right shoulder.  

A February 2008 VA orthopedics surgery consult report shows that the Veteran reported having trouble working overhead and hammering overhead but in his line of work for 10 years, cohauging, which is lifting a heavy cohaug bag rake all day, he has no problem.  He occasionally takes naprosen 500 mg bid.  Upon physical examination, the right distal clavicle was elevated 1/2 inch compared to the left side, non-tender.  Abduction and forward flexion of the right shoulder was to 160.  External and internal rotation was to 30.  Normal rotator cuff strength and normal strength and sensation in the hands were noted.  

Right shoulder films showed mild degenerative changes of the glenohumeral joint with 2 calcified loose bodies seen inferior to the joint.  There also appeared to be some bony abnormality at the right acromioclavicular joint with what appears to be some separation and calcification inferior to the distal aspect of the right clavicle.  

A March 2009 VA Homeless Program Note shows that the Veteran reported increased pain, weakness, discomfort, and limited movement in his right shoulder.  The Veteran also stated that he had to change professions and stop participating in some of the leisure activities he had previously enjoyed.  He indicated that the right shoulder injury has gotten progressively worse over time.  

Given the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted for the Veteran's right shoulder disorder.  First, the Veteran's range of motion does not meet the criteria for a 40 percent rating under DC 5201 as the Veteran has more than 25 degrees of forward flexion.  As above, during the January 2008 VA examination the Veteran reportedly had flexion to 150 degrees and during a February 2008 VA outpatient visit the Veteran reportedly had flexion to 160 degrees.  At most, the evidence reveals forward flexion limited to 150 degrees.  These findings show that flexion is more than 25 degrees.  As such, an increased rating under DC 5201 for limitation of flexion is not warranted.

The Board also finds that the Veteran is not entitled to a disability rating in excess of 30 percent under DC 5202 either.  The record evidence does not demonstrate that the Veteran has loss of the humerus head (flail shoulder), nonunion of the humerus (false flail joint), or fibrous union of the humerus.  

The Board is fully aware of the report of pain throughout motion during the January 2008 VA examination.  However, the presence of pain is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, despite the pain, the Veteran retains significant function of the right shoulder and flexion has always been at least 150 degrees.  

There is also no evidence of ankylosis of the scapulohumeral articulation; therefore, there is no basis for a higher schedular rating under DC 5200.  

The Board also accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  However, higher ratings are not warranted even considering the factors involved in analysis under DeLuca.  As discussed above, the Veteran has a range of motion of the right shoulder far in excess of the limitation of motion required for an increased rating for the right shoulder.  Further, although with pain, the Veteran was able to complete the testing for DeLuca factors.  The evidence simply does not establish that the Veteran's functional loss due to his service-connected right shoulder disability, even with consideration of his complaints of pain, impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 30 percent. 

Extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for in the rating criteria under the appropriate diagnostic codes for rating the Veteran's condition, but only if the manifestations of the condition are more severe.  Here, the medical evidence reflects that the more severe manifestations required for a higher rating are not present in this case.  Accordingly, extraschedular referral is not in order here. 

In sum, the evidence of record reflects that the Veteran's symptomatology for the right shoulder disorder warrants no more than a 30 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 30 percent for service-connected acromioclavicular joint dislocation with rotator cuff impingement, right shoulder (dominant) is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


